DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thompson (10,974,373).
Thompson (‘373) discloses A wrench assembly capable of being rotated quickly, which is adapted for rotating a fastener, the wrench assembly comprising:  a wrench (100) comprising an acting head (110a) and a handle (110), the acting head being adapted to be combined with the fastener, the handle being connected with the acting head and extending along a horizontal direction, the handle being provided at an end thereof far away from the acting head with an inserted hole portion (135); an inserting member (115) detachably inserted in the inserted hole portion along a vertical direction; wherein a cross section of the inserted hole portion is shaped as a polygon; wherein the inserted hole portion has an inner wall which is provided with a concave part (147); wherein the inserting member comprises an inserting head which has an accommodating trough, a ball (145) and an elastic member (Col. 3, lines 2-10); the inserting head has an opening communicating with the accommodating trough; the ball and the elastic member are disposed in the accommodating trough; two ends of the elastic member are abutted against a bottom of the accommodating trough and the ball respectively in a way that the ball is capable of being pushed by the elastic member to partially protrude out of the opening and the ball is located correspondingly to the concave part (147); .
Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shanklin (US 2019/0337140 A1).
Shanklin (‘140) discloses a wrench (100) capable of being rotated quickly, which is adapted for rotating a fastener, the wrench comprising an acting head (130) and a handle (110), the acting head being adapted to be combined with the fastener, the handle being connected with the acting head and extending along a horizontal direction, the wrench being characterized in that the handle is provided at an end thereof far away from the acting head with an inserted hole portion (200) and the inserted hole portion has a polygonal hole extending along a vertical direction and communicating with an exterior of the wrench; wherein the polygonal hole penetrates through a top surface and a bottom surface of the handle; wherein the acting head is a socket structure (134).
Claim(s) 1, 2, 5, 7-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dicksen (7,182,000).
Dicksen (‘000) discloses a wrench having all of the claimed features (noting Figs. 1, 2 and 4 in particular).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being related wrench structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Avilés can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/